The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the status of the most recent parent application needs to be updated.  
Appropriate correction is required.
Claims 1-20 are objected to because of the following informalities:  there is not sufficient structure being claimed for the claims to be directed to a “diagnostic analyzer”.  However, there is sufficient structure for the claims to be directed to a “container connection assembly in a diagnostic analyzer”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Autry (US 5,641,006) in view of Woodruff (US 5,947,171).  In the patent Autry teaches a liquid supply module (40) includes one or more sets of bulk liquid containers (42a-42e) each supplying a .  
In the patent Woodruff teaches a container for use in a closed application system includes a valve mounted to a discharge opening of the container and rotatable with the container for controlling the discharge of material from the container.  The valve includes an element for engaging corresponding structure in a receptacle for receiving the contents of the container.  The element engages and locks the valve in the receptacle when the valve is opened and the contents are being discharged from the container into the receptacle.  The valve element and the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the cradle of Autry in the form of the Woodruff cradle with its locking structure because of the ability to securely retain the container in the cradle.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Autry in view of Woodruff as applied to claim 1 above, and further in view of Accurso (US 20140263316).  Autry does not teach a specific form for the key.  
In the figure 6 of the patent publication and its associated description in at least paragraphs [0050]-[0054], Accurso teaches two cradles (ports 601,603), each with different key 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the annular ring slot key structure of Accurso as the key structure in Autry because it functions in a manner that allows different containers to be keyed differently as desired by Autry.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Autry in view of Woodruff as applied to claim 1 above, and further in view of Ammann (US 2001/0019826).  Autry teaches a sensor to determine when the container is empty but does not teach that it is in the cradle.  
In figure 54 of the patent publication and its associated description in at least paragraphs [0176]-[0178], Ammann teaches/describes a drawer (1106) including a forward container-holding structure for holding therein six similarly sized bottles.  The container structure includes divider walls 1153, 1155, 1157, and 1159 and container blocks 1151 having a curved bottle-conforming front edge, which together define six cradles (container-holding areas).  Lower sensors 1148 and upper sensors 1150 (six of each) are mounted on the divider walls 1155, 1157, and 1159.  The upper and lower sensors 1148, 1150 are preferably DC capacitive proximity sensors.  The upper sensors 1150 indicate when the bottles held in the container structure are full, and the lower sensors 1148 indicate when the bottles are empty.  A large centrally located container cradle (receptacle 1164) holds a bottle 1140 (shown in figure 52), preferably containing deionized water.  Container cradles (receptacles 1166, only one is visible in figure 54) hold bottles 1142 and 1144 (also shown in figure 52) preferably containing a wash buffer solution.  A dividing wall 1143 between the cradles (receptacle 1164 and 1166) has mounted 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the sensor of Autry with the sensors of Ammann because of their use in a similar situation for a similar purpose and the flat profile and sensing range of the sensors as taught by Ammann (see paragraph [0176]).  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,823,263 or claims 1-20 of U.S. Patent No. 10,416,181 in view of Autry. The instant claims are of a scope that encompasses the patented claims with respect to the structure of the cradle.  However the patented claims do not require a plurality of cradles or that the cradles are disposed in a drawer.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to place a plurality of the patented cradles in a drawer with different keying structures as taught by Autry because as shown by Autry a diagnostic device usually has several containers to provide the different fluids for a diagnostic device and a drawer is a convenient method/structure to use to access the containers when they need to be replaced.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to container cradles and diagnostic devices having drawers for reagent/liquid container storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797